OPINION — AG — ** CORPORATION COMMISSION — INDIAN LAND — OIL AND GAS LEAKS ** THE OKLAHOMA CORPORATION COMMISSION MAY ENTER UPON OSAGE INDIAN LAND IN ACCORDANCE WITH 52 Ohio St. 310 [52-310] (PROTECT THE WATERS AND LANDS OF THE STATE OF OKLAHOMA, WELLS DRILLED), FOR THE PURPOSE OF PLUGGING OR REPAIRING AN OIL OR GAS WELL THAT HAS BEEN ABANDONED AND IT LEAKING SALT WATER, OIL, WATER, GAS WELL THAT HAS BEEN ABANDONED AND IS LEAKING SALT WATER, OIL, GAS, ETC., INTO A FRESH WATER FORMATION OR ONTO SURFACE OF SUCH LAND. (OIL AND GAS, INDIAN LANDS, WATER AND WATER RIGHTS, POLLUTION) CITE: 52 Ohio St. 309 [52-309], 52 Ohio St. 310 [52-310] (MICHAEL L. BARDRICK)